Citation Nr: 1114020	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-12 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins






INTRODUCTION

The Veteran had active service from December 1964 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas, denying the Veteran's claim of entitlement to TDIU benefits.  This claim was previously denied by the Board in a May 2010 decision.  The Veteran and the Secretary subsequently filed a joint motion to remand the May 2010 decision with the United States Court of Appeals for Veterans Claims (Court).  This motion was granted by the Court in October 2010.  

The issue of entitlement to extraschedular consideration for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

2.  As evidence of the Veteran's potential unemployability is of record, and since he does not meet the schedular criteria for a TDIU rating, the matter should be referred to the Director, Compensation and Pension Services, for extraschedular consideration.  





	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The criteria for the submission of the claim for TDIU on an extraschedular basis to the Director of Compensation and Pension Services have been met.  38 C.F.R. § 4.16(b) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a total disability rating for compensation based on individual unemployability (TDIU).  Entitlement requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for PTSD (rated as 50 percent disabling).  As such, the Veteran does not meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

The Veteran's representative submitted a private psychiatric evaluation dated February 2011.  The Veteran waived review of this evidence by the Agency of Original Jurisdiction (AOJ).  After examining the Veteran, the physician concluded that it was more likely than not that the Veteran's PTSD prevented him from securing or following a substantially gainful occupation.  The physician further opined that the Veteran's inability to work extended to 2003 due solely to his PTSD.  

When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation and Pension Director.  Based on the evidence above, it is clear that such referral is warranted.  

At this point, the Board will not make a decision regarding the appellant's claim for TDIU under 38 C.F.R. § 4.16(b), as this is impermissible based upon regulation and case law.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board finds that this matter should have been submitted to the Compensation and Pension Director for extraschedular consideration under 38 C.F.R. § 4.16(b).  In this regard, the claim is granted.  Id.  At this point, this claim will necessarily be REMANDED for further action consistent with this decision.  





	(CONTINUED ON NEXT PAGE)
ORDER

Submission of a claim for a total disability rating for compensation purposes based on individual unemployability to the Director, Compensation and Pension Service, is warranted.  


REMAND

As discussed above, further evidentiary development is necessary before appellate review may proceed on the Veteran's claim of entitlement to TDIU benefits.  Specifically, this matter is to be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit the claim of entitlement to TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service for extraschedular consideration.  The RO should follow the dictates of section 4.16(b) in making this submission.  

2.  The RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


